Citation Nr: 0100655	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  98-03 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


REMAND

The veteran had active military service from November 1950 to 
September 1960.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a November 1997 determination of the 
Department of Veterans Affairs Medical Center (VAMC) in Walla 
Walla, Washington to deny payment of medical expenses 
incurred during hospitalization at Deaconess Medical Center 
in September 1996.  The appeal was transferred to the Board 
from the VA Regional Office (RO) in Seattle, Washington.  

The statement of the case (SOC) indicates that the veteran 
disputed the decision to deny payment of hospitalization and 
air ambulance expenses.  The veteran asked for a hearing at 
the VAMC in his December 1997 letter expressing disagreement 
with the adverse determination.  His representative in 
December 2000 advised the Board that a hearing was not 
conducted and that the veteran had not withdrawn the request 
for a hearing at the VAMC. 

To ensure full compliance with due process requirements, the 
case is REMANDED  for the following development:

1.  The appellant should be scheduled for 
a hearing, that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  
All communications with the appellant 
regarding the scheduling of the hearing 
should be documented in the claims 
folder.

2.  In order to ensure due process, the 
originating agency  should review the 
claims file and ensure that any 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 as 
applicable to the matter under 
consideration is completed.  In 
particular, the VAMC should consult with 
the RO to ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with if there is any question 
regarding the application of these 
provisions to the matter at issue.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the VAMC should refer to VBA Fast Letter 
00-87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VAMC 
and RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





